Citation Nr: 1619536	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-45 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).    

In August 2012 the Veteran testified before the undersigned Veteran's Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.

The Board previously remanded this issue in June 2014 and August 2015.  The Board notes that the issue of entitlement to service connection for chloracne was also remanded in June 2014 and August 2015.  On Remand, the RO subsequently granted service connection for chloracne in December 2015.  Accordingly, this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  The Veteran contends that his right ear hearing loss is due to noise exposure during active duty service.  In the August 2015 Remand, the Board requested that an otolaryngologist provide an opinion as to whether the Veteran's mixed hearing loss in his right ear was related to active duty service.  The opinion was to address the significance of the Veteran's conceded noise exposure in service, his 1967 head injury, the service audiograms to include the reserve audiogram in 1972, the Veteran's alleged in-service ruptured eardrum, and the June 1982 post-service ruptured eardrum.  The requested opinion was provided by a VA family nurse practitioner in December 2015.  A review of the individual's credentials indicates that she is a nurse practitioner, and not an otolaryngologist or ear, nose, and throat specialist.  A Board Remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the Remand.  When the AOJ fails to comply, the Board must return the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is necessary to obtain an opinion by the type of specialist requested in the August 2015 Remand order.

Additionally, as the Veteran receives continuous treatment through VA, the RO should obtain updated treatment records from December 2015 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After any development has been completed, forward the claims file to an otolaryngologist for review.  The otolaryngologist should opine whether the Veteran's mixed hearing loss in his right ear is related to active duty service.  If an additional examination is necessary to respond to the questions presented, an examination should be scheduled. 

After reviewing the claims file the otolaryngologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss had its onset during active duty service or is otherwise etiologically related to service.  In rendering this opinion, the examiner should address the significance of the Veteran's conceded noise exposure in service, his 1967 head injury, the service audiograms to include the reserve audiogram in 1972, the Veteran's alleged in-service ruptured eardrum, and the June 1982 post-service ruptured eardrum.  

A complete rationale for all opinions expressed and conclusions reached should be set forth.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

